01/11/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0420



                                 No. DA 19-0420


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CHARLES MICHAEL BYRNE,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including March 16, 2021, within which to prepare, serve, and file its

response brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 11 2021